Exhibit 10.1
AMENDMENT NO. 1 TO
RESTRICTED STOCK AWARD AGREEMENT
UNDER
NAVIGANT CONSULTING, INC. 2005 LONG-TERM INCENTIVE PLAN
               This Amendment No. 1 (the “Amendment”) is made and entered into
as of this _____ day of _____________, 2011 by and between Navigant Consulting,
Inc., a Delaware corporation (the “Company”), and ________________ (the
“Participant”) as an amendment to the Restricted Stock Award Agreement, dated as
of March 15, 2011 (the “Effective Date”), between the Company and the
Participant (the “Agreement”).
               WHEREAS, the Agreement awards to the Participant
[____________________] shares of restricted stock of the Company (the
“Restricted Stock”) subject to the terms and conditions of the Navigant
Consulting, Inc. 2005 Long-Term Incentive Plan, as amended, and the Agreement,
including the time-based vesting conditions set forth in Section 4 of the
Agreement;
               WHEREAS, Section 16 of the Agreement provides that the Company
and the Participant may amend the Agreement by a written agreement between the
Company and the Participant; and
               WHEREAS, the Company and the Participant desire to amend
Section 4 of the Agreement to add performance-based vesting conditions with
respect to a portion of the Restricted Stock.
               NOW, THEREFORE, BE IT RESOLVED, in consideration of the mutual
promises made herein and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by the parties, the parties
hereby agree as follows:

1.   Section 1 hereby is amended to add the following new sentence at the end
thereof:       Of the Restricted Stock subject to this Award: 33.34% of the
Restricted Stock shall be “Tranche 1 Shares,” 33.33% of the Restricted Stock
shall be “Tranche 2 Shares;” and 33.33% of the Restricted Stock shall be
“Tranche 3 Shares.”   2.   Section 4 hereby is amended in its entirety as
follows:

  4.   Vesting; Effect of Termination of Employment. The Participant’s
Restricted Stock shall become vested as described in the following paragraphs.  
  (a)   For purposes of this Section 4, the terms below have the following
meanings:         “Average Stock Price” means the average of the closing
transaction prices of a share of common stock of a company, as reported on the
principal national stock exchange on which such common stock is traded, for the
30-day period immediately preceding the date for which the Average Stock Price
is being determined pursuant to this Section 4.         “C&P Industry Group”
means the Global Industry Classification Standard Commercial and Professional
Services Industry Group. For purposes of determining TSR with respect to a TSR
Period, the companies included in the C&P Industry Group shall be determined as
of the first day of the applicable TSR Period.

1



--------------------------------------------------------------------------------



 



      “TSR” means a company’s cumulative total shareholder return as measured by
dividing (A) the sum of the cumulative amount of dividends for the applicable
TSR Period, assuming dividend reinvestment, and the difference between the
Average Stock Price determined as of the first day of the applicable TSR Period
and the Average Stock Price determined as of the last day of the applicable TSR
Period, by (B) the Average Stock Price determined as of the first day of the
applicable TSR Period.         “TSR Period” means the one-year period ending
December 31, 2012 with respect to the Tranche 2 Shares and the one-year period
ending December 31, 2013 with respect to the Tranche 3 Shares.     (b)   Subject
to the remainder of this Section 4, the Tranche 1 Shares shall vest on the first
anniversary of the Effective Date.     (c)   Subject to the remainder of this
Section 4, the Tranche 2 Shares and Tranche 3 Shares shall vest on March 15,
2013 and March 15, 2014, respectively; provided, however, that the amount of the
Tranche 2 Shares and Tranche 3 Shares that vest shall be based on the Company’s
TSR percentile ranking over the applicable TSR Period compared to the TSR of the
companies included in the C&P Industry Group, as certified by the Committee in
writing prior to each such vesting date.

          Percent of Tranche 2 Shares or Company Percentile Rank v.   Tranche 3
Shares that Shall C&P Industry Group   Vest*
Below 25th percentile
  0% 25th percentile   25% 50th percentile   100% Above 50th percentile   100%

 

*   The vesting percentage of the Tranche 2 Shares and Tranche 3 Shares shall be
determined using straight-line interpolation for points between the 25th and
50th percentile of the C&P Industry Group.

  (d)   Notwithstanding the foregoing and except as provided in subsections 4(e)
and 4(f) below, if the Participant’s employment or service with the Company or
one of its Affiliates terminates before March 15, 2014, he or she shall forfeit
any portion of the Restricted Stock that has not then vested as of the date of
the termination. The Company shall not have any further obligations to the
Participant under this Agreement as to shares of Restricted Stock that are
forfeited as provided herein.     (e)   At the discretion of the Committee, all
or any portion of the Award may become vested upon the Participant’s death or
Permanent and Total Disability.     (f)   If a “Change in Control” as defined in
the Plan occurs before March 15, 2014, any unvested portion of the Award shall
immediately become fully vested and exercisable.

3. The parties agree that, except as specifically amended hereby, all provisions
of the Agreement remain in full force and effect.
****

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by
its duly authorized representative and the Participant has signed this Amendment
as of the day and year first above written.

                  NAVIGANT CONSULTING, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                          [Name of Participant]    

3